Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 1 of 22 Page ID #:1



 1 HEDIN HALL LLP
   Frank S. Hedin (Bar No. 291289)
 2 Four Embarcadero Center, Suite 1400
   San Francisco, California 94104
 3 Telephone: + 1 (415) 766-3534
   Facsimile: + 1 (415) 402-0058
 4 Email: fhedin@hedinhall.com

 5 BURSOR & FISHER, P.A.
   L. Timothy Fisher (SBN 191626)
 6 1990 North California Blvd., 940
   Walnut Creek, California 94596
 7 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 8 Email: ltfisher@bursor.com

 9 Counsel for Plaintiffs and the Putative Class

10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13 DAWAUN LUCAS; DAVID                             Case No. ______________
   DOMINGUEZ HOOPER; METE
14 TASIN; and REEJAUNTE SMITH,
   individually and on behalf of all others        CLASS ACTION
15 similarly situated,
16          Plaintiffs,                            CLASS ACTION COMPLAINT
17 v.

18 SMILEDIRECTCLUB, INC.; and
   SMILEDIRECTCLUB, LLC,
19
        Defendants.
20

21         Dawaun Lucas (“Plaintiff Lucas”), David Dominguez Hooper (“Plaintiff

22 Hooper”), Mete Tasin (“Plaintiff Tasin”), and Reejaunte Smith (“Plaintiff Smith”)

23 (collectively, “Plaintiffs”), individually and on behalf of all others similarly situated,

24

25    CLASS ACTION COMPLAINT                            Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 2 of 22 Page ID #:2



 1 complain and allege as follows based on personal knowledge as to themselves, on the

 2 investigation of their counsel, and on information and belief as to all other matters.

 3 Plaintiffs believe that substantial evidentiary support exists for the allegations set forth

 4 in this complaint, and that a reasonable opportunity for discovery will reveal such

 5 evidence.

 6                                  NATURE OF ACTION

 7         1.     Plaintiffs bring this Class Action Complaint for legal and equitable

 8 remedies resulting from the illegal actions of SmileDirectClub, Inc. and
 9 SmileDirectClub, LLC (collectively, “Defendants”) in sending automated text message

10 advertisements to their cellular telephones and the cellular telephones of numerous

11 other individuals across the country, in clear violation of the Telephone Consumer
12 Protection Act, 47 U.S.C. § 227 (“TCPA”).

13                              JURISDICTION AND VENUE

14         2.     The Court has subject-matter jurisdiction over this action pursuant to 28

15 U.S.C. § 1331 and 47 U.S.C. § 227.

16         3.     Personal jurisdiction and venue are proper because Plaintiffs reside in

17 California, including within this District; because Defendants directed the subject

18 unsolicited text messages into this District by sending them to telephone numbers that

19 bear area codes that correspond to geographic locations exclusively within California,

20 including within this District; and because Plaintiffs received Defendants’ unsolicited

21 text messages while they were physically present in California, including within this

22 District – such that the claims alleged herein arose in substantial part in this District.

23 Personal jurisdiction and venue are additionally proper in California and within this

24

25    CLASS ACTION COMPLAINT                     2       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 3 of 22 Page ID #:3



 1 District because Plaintiffs’ claims arise in substantial part from actions taken by or on

 2 behalf of Defendants that originated and emanated from within the State of California.

 3 Specifically, Defendants knowingly made, initiated, and transmitted multiple TCPA-

 4 violative text messages to Plaintiffs’ cellular telephone numbers (as well as millions of

 5 TCPA-violative text messages to the cellular telephone numbers of the other unnamed

 6 members of the proposed Class) that originated from Twilio Inc.’s corporate

 7 headquarters in San Francisco, California. Indeed, Defendants utilized Twilio Inc.’s

 8 text-message dialing and transmission technologies (including its web-based APIs and
 9 other dialing technologies, both software and hardware based) – technologies which

10 are owned, operated, and maintained by Twilio Inc. on its clients’ (including

11 Defendants’) behalf at their corporate headquarters and principal place of business in
12 California – in order to transmit the subject text messages to Plaintiffs and the other

13 unnamed members of the proposed Class, numerous of which were thereafter received

14 in California, including in this District (including text messages sent to the Plaintiffs).
15                                          PARTIES

16         4.     Plaintiffs are individuals and “persons” as defined by 47 U.S.C. § 153(39)

17 and residents and citizens of the State of California. Each of the Plaintiffs resided in

18 and was a citizen of the State of California at all times relevant to this action.

19         5.     Defendants SmileDirectClub, Inc. (referred to in this paragraph as “SDC,
     Inc.”) and SmileDirectClub, LLC (referred to in this paragraph as “SDC, LLC”)
20
     collectively own and operate a “teledentistry” company that does business online and
21
     at over 300 brick-and-mortar retail locations across the United States. “SDC Inc. is a
22
     holding company. Its sole material asset is its equity interest in SDC Financial which,
23 through its direct and indirect subsidiaries, conducts all of the Company’s operations.

24

25    CLASS ACTION COMPLAINT                    3        Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 4 of 22 Page ID #:4



 1 SDC Financial is a Delaware limited liability company and wholly owns [SDC, LLC]
   (a Tennessee limited liability company) . . . . Because SDC Inc. is the managing
 2
   member of SDC Financial, SDC Inc. indirectly operates and controls all of the business
 3
   and affairs of SDC Financial and its subsidiaries,” including of SDC Financial’s wholly
 4
   owned subsidiary SDC, LLC.1 Thus, both Defendant SDC, Inc. and Defendant SDC,
 5 LLC “integrate[] the marketing” for the “teledentistry platform” that is advertised and

 6 made commercially available through Defendants’ “direct-to-consumer model,”2

 7 including by overseeing the transmission of automated text message advertisements to
   consumers in California and throughout the country. Defendants are “persons” as
 8
   defined by 47 U.S.C. § 153(39).
 9
          6.     Non-party Twilio Inc. (“Twilio”) is a cloud communications platform as
10
   a service company that maintains, and at all times mentioned herein maintained, its
11
   corporate headquarters and principal place of business in San Francisco, California.
12
   Twilio provides access to its California-based platform and related technologies to its
13
   clients, including Defendants, to enable them to programmatically make and receive
14
   phone calls, send and receive text messages, and perform other related communication
15
   functions using its web-service APIs and other related dialing technologies.
16
   Specifically, pursuant to a contract entered into between Defendants and Twilio,
17
   Defendants have directed and continue to direct Twilio, acting as Defendants’ text-
18
   transmitting agent, to use its automated dialing technology to transmit text messages to
19
   consumers, including the text messages at issue in this case, on Defendants’ behalf. All
20

21   1
          U.S. Securities and Exchange Commission, SmileDirectClub, Inc.’s Form 10-Q
22 for the quarterly period ended March 31, 2020, p. 8, available at
   https://investors.smiledirectclub.com/static-files/5a9dc0ac-7967-470c-8008-
23 5760c6edb938.
     2
24          Id.

25       CLASS ACTION COMPLAINT                4       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 5 of 22 Page ID #:5



 1 or substantially all of the text-message log files reflecting Defendants’ transmission of

 2 the subject text messages to Plaintiffs and the other members of the putative class, all

 3 or substantially all of the documents, communications, and electronically stored

 4 information concerning the dialing technologies used to make, initiate, and transmit the

 5 subject text messages, and all or substantially all of the witnesses with personal

 6 knowledge concerning such records and technologies are located at Twilio’s

 7 headquarters and principal place of business in California.

 8          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 9         1.    “Americans passionately disagree about many things. But they are largely

10 united in their disdain for robocalls.” Barr v. Am. Ass'n of Political Consultants, Inc,

11 No. 19-631, 2020 WL 3633780, at *2 (U.S. July 6, 2020).
12         2.    Thus, in 1991, with overwhelming public support, “Congress passed and

13 President George H. W. Bush signed the Telephone Consumer Protection Act” to

14 combat against these instrusive calls. Id., at *3; see also id. (“The [TCPA] responded
15 to a torrent of vociferous consumer complaints about intrusive robocalls.”). “A leading

16 Senate sponsor of the TCPA captured the zeitgeist in 1991, describing robocalls as ‘the

17 scourge of modern civilization. They wake us up in the morning; they interrupt our

18 dinner at night; they force the sick and elderly out of bed; they hound us until we want

19 to rip the telephone right out of the wall.’” Id. (quoting 137 Cong. Rec. 30821 (1991)).

20 “In enacting the TCPA, Congress found that banning robocalls was ‘the only effective

21 means of protecting telephone consumers from this nuisance and privacy invasion.’ To

22 that end, the TCPA imposed various restrictions on the use of automated telephone

23 equipment.” Barr, 2020 WL 3633780, at *3 (citation omitted).

24

25    CLASS ACTION COMPLAINT                   5        Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 6 of 22 Page ID #:6



 1        3.     “As relevant here, one restriction prohibit[s] ‘any call (other than a call

 2 made for emergency purposes or made with the prior express consent of the called

 3 party) using any automatic telephone dialing system or an artificial or prerecorded

 4 voice’ to ‘any telephone number assigned to a paging service, cellular telephone

 5 service, specialized mobile radio service, or other radio common carrier service, or any

 6 service for which the called party is charged for the call.’” Id. (quoting 47 U.S.C. §

 7 227(b)(1)(A)(iii)). This restriction “bars both automated voice calls and automated text

 8 messages.” Id., at *3 n.1 (citing See In re Rules and Regulations Implementing the
 9 Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, 14115 (2003)).

10        4.     Moreover, as implemented by the Federal Communications Commission

11 (“FCC”), the TCPA requires callers to obtain recipients’ prior “express written
12 consent” prior to transmitting autodialed calls or text messages containing

13 “advertising” or “telemarketing” material. See 47 C.F.R. § 64.1200(a)(2) (barring any

14 call, including any text message, “[t]]hat includes or introduces an advertisement or
15 constitutes telemarketing, using an automatic telephone dialing system or an artificial

16 or prerecorded voice, to any of the lines or telephone numbers described in paragraphs

17 (a)(1)(i) through (iii) of this section, other than a call made with the prior express

18 written consent of the called party”).

19        5.     According to findings by the FCC, autodialed calls and text messages are

20 prohibited because receiving them is a greater nuisance and more invasive than

21 receiving live or manually dialed telephone solicitations. The FCC also recognized

22 that wireless customers are charged for such incoming calls and texts whether they pay

23 in advance or after the minutes are used. Moreover, because cellular telephones are

24

25    CLASS ACTION COMPLAINT                   6       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 7 of 22 Page ID #:7



 1 carried on their owners’ persons, unsolicited calls and texts transmitted to such devices

 2 via an autodialer are distracting and aggravating to their recipients and intrude upon

 3 their recipients’ seclusion.

 4         6.    Thus, “[f]or nearly thirty years, the people’s representatives in Congress

 5 have been fighting back” on behalf of American consumers to combat against the

 6 proliferation of these invasive, autodialed calls and text messages. Barr, 2020 WL

 7 3633780, at *2. Nevertheless, despite the restrictions imposed by the TCPA, still today

 8 “[t]he Federal Government receives a staggering number of complaints about
 9 robocalls—3.7 million complaints in 2019 alone.” Id.

10              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

11         7.    Plaintiff Lucas was at all times mentioned herein the subscriber or

12 customary user of the cellular telephone number (310) ***-2227 (the “2227 Number”).

13 The 2227 Number is, and at all times mentioned herein was, assigned to a cellular

14 telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
15         8.    During the preceding four years, Defendants transmitted, by themselves

16 or through an intermediary or intermediaries, multiple text messages to the 2227

17 Number and at least one text message (identical to or substantially the same as those

18 received by Plaintiff Lucas) to each member of the putative Class.

19         9.    For example, in or about May 2020, Defendants transmitted or caused to

20 be transmitted, by themselves or through an intermediary or intermediaries, and

21 without Plaintiff Lucas’s prior “express written consent,” the below-depicted text

22 messages to the 2227 Number:

23

24

25    CLASS ACTION COMPLAINT                   7        Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 8 of 22 Page ID #:8



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11
12

13 The links in the above-depicted text messages redirect to websites operated and

14 maintained by or on behalf of Defendants, where Defendants sell their products and
15 services to consumers for commercial profit.

16         10.   Plaintiff Hooper was at all times mentioned herein the subscriber or

17 customary user of the cellular telephone number (626) ***-3496 (the “3496 Number”).

18 The 3496 Number is, and at all times mentioned herein was, assigned to a cellular

19 telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

20         11.   During the preceding four years, Defendants transmitted, by themselves

21 or through an intermediary or intermediaries, multiple text messages to the 3496

22 Number and at least one text message (that was identical to or substantially the same

23 as those received by Plaintiff Hooper) to each member of the putative Class.

24

25    CLASS ACTION COMPLAINT                  8        Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 9 of 22 Page ID #:9



 1         12.   For example, in or about June 2018, December 2018, and February 2019,

 2 Defendants transmitted or caused to be transmitted, by themselves or through an

 3 intermediary or intermediaries, and without Plaintiff Hooper’s prior “express written

 4 consent,” the below-depicted text messages to the 3496 Number:

 5

 6

 7

 8
 9

10

11
12

13

14
15

16

17 The links in the above-depicted text messages redirect to websites operated and

18 maintained by or on behalf of Defendants, where Defendants sell their products and

19 services to consumers for commercial profit.

20         13.   Plaintiff Tasin was at all times mentioned herein the subscriber or

21 customary user of the cellular telephone number (650) ***-3656 (the “3656 Number”).

22 The 3656 Number is, and at all times mentioned herein was, assigned to a cellular

23 telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

24

25    CLASS ACTION COMPLAINT                  9        Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 10 of 22 Page ID #:10



 1        14.    During the preceding four years, Defendants transmitted, by themselves

 2 or through an intermediary or intermediaries, multiple text messages to the 3656

 3 Number and at least one text message (that was identical to or substantially the same

 4 as those received by Plaintiff Tasin) to each member of the putative Class.

 5        15.    For example, in or about May 2020 and June 2020, Defendants

 6 transmitted or caused to be transmitted, by themselves or through an intermediary or

 7 intermediaries, and without Plaintiff Tasin’s prior “express written consent,” the

 8 below-depicted text messages to the 3656 Number:
 9

10

11
12

13

14
15

16

17

18

19

20

21 The links in the above-depicted text messages redirect to websites operated and

22 maintained by or on behalf of Defendants, where Defendants sell their products and

23 services to consumers for commercial profit.

24

25    CLASS ACTION COMPLAINT                 10       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 11 of 22 Page ID #:11



 1        16.    Plaintiff Smith was at all times mentioned herein the subscriber or

 2 customary user of the cellular telephone number (213) ***-6093 (the “6093 Number”).

 3 The 6093 Number is, and at all times mentioned herein was, assigned to a cellular

 4 telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

 5        17.    During the preceding four years, Defendants transmitted, by themselves

 6 or through an intermediary or intermediaries, multiple text messages to the 6093

 7 Number and at least one text message (that was identical to or substantially the same

 8 as those received by Plaintiff Smith) to each member of the putative Class.
 9        18.    For example, in or about March 2019, Defendants transmitted or caused

10 to be transmitted, by themselves or through an intermediary or intermediaries, and

11 without Plaintiff Smith’s prior “express written consent,” the below-depicted text
12 message to the 6093 Number:

13

14
15

16

17

18

19

20

21

22

23

24

25    CLASS ACTION COMPLAINT                  11       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 12 of 22 Page ID #:12



 1 The link in the above-depicted text message redirect to a website operated and

 2 maintained by or on behalf of Defendants, where Defendants sell their products and

 3 services to consumers for commercial profit.

 4          19.   All of the subject text messages sent to Plaintiffs and the members of the

 5 putative Class constituted “advertisements” or “telemarketing” messages within the

 6 meaning of the TCPA and its implementing regulations because each such message

 7 was aimed at promoting the commercial availability of Defendants’ products and

 8 services and ultimately selling such products and services. Defendants offered such
 9 products and services for sale to Plaintiffs and the members of the putative class for the

10 purpose of deriving commercial profit from the purchase of any such products or

11 services ultimately made by the consumers to whom the subject text messages were
12 directed.

13          20.   All of the subject text messages received by Plaintiffs and the members of

14 the putative Class were transmitted by or on behalf of Defendant without the requisite
15 prior “express written consent” of any of the Plaintiffs or any member of the putative

16 Class.

17          21.   Each unsolicited text message sent by or on behalf of Defendants to the

18 Plaintiffs’ cellular telephone numbers originated from one of Defendants’ dedicated

19 SMS short codes – including such numbers as 75093, 25943, or 80812 – each of which

20 is leased or owned by or on behalf of Defendants and is used by or on behalf of

21 Defendants for the exclusive purpose of transmitting their text messages to consumers

22 en masse, in an automated fashion and without human intervention.

23

24

25    CLASS ACTION COMPLAINT                   12       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 13 of 22 Page ID #:13



 1         22.     Because Plaintiffs’ cellular phones alerts them whenever they receive a

 2 text message, each unsolicited text message transmitted by or on behalf of Defendants

 3 to Plaintiffs’ cellular telephone numbers invaded the recipient Plaintiff’s privacy and

 4 intruded upon his or her seclusion upon receipt.

 5         23.     All telephone contact by Defendants or affiliates, subsidiaries, or agents

 6 of Defendants to Plaintiffs’ cellular telephone numbers and to the cellular telephone

 7 numbers belonging to the unnamed Class members occurred using an “automatic

 8 telephone dialing system” as defined by 47 U.S.C. § 227(b)(1)(A). Specifically,
 9 Defendants utilized an “automatic telephone dialing system” because all such text

10 messages were sent from a dedicated SMS short code used for the exclusive purpose

11 of transmitting text messages to consumers en masse; because the subject text messages
12 contained the same or substantially the same generic, pro forma content; because the

13 dialing equipment utilized by or on behalf of Defendants to send such messages

14 includes features substantially similar to a predictive dialer, inasmuch as it is capable
15 of making or initiating numerous calls or texts simultaneously (all without human

16 intervention); and because the hardware and software used by or on behalf of

17 Defendants to make or initiate such messages have the capacity to store, produce, and

18 dial random or sequential numbers, and to receive and store lists of telephone numbers,

19 and to then dial such numbers, en masse, in an automated fashion without human

20 intervention.

21         24.     And indeed, Defendants actually transmitted the text messages at issue in

22 this case to Plaintiffs and all other putative Class members in an automated fashion and

23

24

25    CLASS ACTION COMPLAINT                    13       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 14 of 22 Page ID #:14



 1 without human intervention, with hardware and software that received and stored

 2 telephone numbers and then automatically dialed such numbers.

 3         25.   The automatic telephone dialing technology utilized by or on behalf of

 4 Defendants to transmit the subject text messages to Plaintiffs and the members of the

 5 Class was provided by Twilio, which maintains its corporate headquarters and principal

 6 place of business in, and operated the technology implicated in this case from (and

 7 thereby transmitted the subject text messages from), its headquarters and principal

 8 place of business in California.

 9         26.   None of the Plaintiffs, nor any other member of the putative Class,

10 provided his or her prior “express written consent” to Defendants or any affiliate,

11 subsidiary, or agent of Defendants to transmit the subject text message advertisements
12 to their cellular telephone numbers by means of an “automatic telephone dialing

13 system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

14         27.   None of Defendants’ text messages to the Plaintiffs’ cellular telephone

15 numbers or to any putative Class member’s cellular telephone number was sent for an

16 emergency purpose.

17                                CLASS ALLEGATIONS

18         28.   Class Definition. Plaintiffs bring this civil class action on behalf of

19 themselves individually and on behalf of all other similarly situated persons as a class

20 action pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiffs

21 seek to represent is comprised of and defined as follows:

22               All persons in the United States who, at any time between the
                 four years preceding the filing of this action and the present:
23
                 (1) subscribed to a cellular telephone service;
24

25    CLASS ACTION COMPLAINT                   14       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 15 of 22 Page ID #:15



 1                (2) received, at the telephone number assigned to such
                     service, at least one text message promoting the sale of
 2                   Defendants’ goods or services sent by or on behalf of
                     Defendants using the same or substantially the
 3                   same dialing technology that Defendants used to
                     transmit the subject text messages to Plaintiff; and
 4
                  (3) for whom Defendants lack any record establishing the
 5                   person’s provision of “express written consent” to receive
                     such message(s) prior to the initiation of such message(s).
 6
           29.    Excluded from the class are Defendants, their officers and directors,
 7
     members of the immediate families of the foregoing, legal representatives, heirs,
 8
     successors, or assigns of the foregoing, and any entity in which Defendants have a
 9
     controlling interest.
10
           30.    Plaintiffs reserve the right to modify the definition of the Class (or add
11
     one or more subclasses) after further discovery.
12
           31.    Plaintiffs and all Class members have been impacted and harmed by the
13
     acts of Defendants or their affiliates, agents, or subsidiaries acting on their behalf.
14
           32.    This Class Action Complaint seeks injunctive relief and monetary
15
     damages.
16
           33.    Defendants or any affiliates, subsidiaries, or agents of Defendants have
17
     acted on grounds generally applicable to the Class, thereby making final injunctive
18
     relief and corresponding declaratory relief with respect to the Class as a whole
19
     appropriate. Moreover, on information and belief, Plaintiffs allege that the TCPA
20
     violations complained of herein are substantially likely to continue in the future if an
21
     injunction is not entered.
22
           34.    This action may properly be brought and maintained as a class action
23
     pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies
24

25    CLASS ACTION COMPLAINT                     15       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 16 of 22 Page ID #:16



 1 the numerosity, typicality, adequacy, commonality, predominance, and superiority

 2 requirements.

 3         35.    On application by Plaintiffs’ counsel for class certification, Plaintiffs may

 4 also seek certification of subclasses in the interests of manageability, justice, or judicial

 5 economy.

 6         36.    Numerosity. The number of persons within the Class is substantial,

 7 believed to amount to thousands of persons dispersed throughout the United States. It

 8 is, therefore, impractical to join each member of the Class as a named plaintiff. Further,
 9 the size and relatively modest value of the claims of the individual members of the

10 Class renders joinder impractical. Accordingly, utilization of the class action

11 mechanism is the most economically feasible means of determining and adjudicating
12 the merits of this litigation.

13         37.    Typicality.   Plaintiffs each received at least one text message from

14 Defendant that originated from an SMS short code operated and maintained by or on
15 behalf of Defendants, and Defendants lack any record establishing any of the Plaintiffs’

16 prior “express written consent” to receive any such messages within the meaning of the

17 TCPA. Consequently, the claims of Plaintiffs are typical of the claims of the members

18 of the Class, and Plaintiffs’ interests are consistent with and not antagonistic to those

19 of the other Class members they seek to represent. Plaintiffs and all members of the

20 Class have been impacted by, and face continuing harm arising out of, Defendants’

21 TCPA-violative misconduct as alleged herein.

22         38.    Adequacy. As the proposed Class representatives, Plaintiffs have no

23 interests adverse to or which conflict with the interests of the absent members of the

24

25    CLASS ACTION COMPLAINT                     16       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 17 of 22 Page ID #:17



 1 Class, and they are able to fairly and adequately represent and protect the interests of

 2 such a Class. Plaintiffs have raised viable statutory claims of the type reasonably

 3 expected to be raised by members of the Class and will vigorously pursue these claims.

 4 If necessary as the litigation (including discovery) progresses, Plaintiffs may seek leave

 5 to amend this Class Action Complaint to modify the Class definition set forth above,

 6 add additional Class representatives, or assert additional claims.

 7         39.      Competency of Class Counsel.        Plaintiffs have retained and are

 8 represented by experienced, qualified, and competent counsel committed to
 9 prosecuting this action. Plaintiffs’ counsel are experienced in handling complex class

10 action claims, including in particular claims brought under the TCPA (as well as other

11 consumer protection and data-privacy statutes).
12         40.      Commonality and Predominance. There are well-defined common

13 questions of fact and law that exist as to all members of the Class and predominate over

14 any questions affecting only individual members of the Class. These common legal
15 and factual questions, which do not vary from Class member to Class member and may

16 be determined without reference to the individual circumstances of any Class member,

17 include (but are not limited to) the following:

18               a) Whether Defendants or affiliates, subsidiaries, or agents of Defendants

19                  sent text message advertisements to Plaintiffs’ and Class members’

20                  cellular telephones;

21               b) Whether such text messages were sent using an “automatic telephone

22                  dialing system”;

23

24

25    CLASS ACTION COMPLAINT                    17      Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 18 of 22 Page ID #:18



 1               c) Whether Defendants can meet their burden to show that they (or any

 2                 disclosed affiliate, subsidiary, or agent of Defendants acting on their

 3                 behalf) obtained prior “express written consent” within the meaning of the

 4                 TCPA to transmit the subject text messages to the recipients of such

 5                 messages, assuming such an affirmative defense is timely raised;

 6               d) Whether Defendants or any affiliates, subsidiaries, or agents of

 7                 Defendants should be enjoined from engaging in such conduct in the

 8                 future.

 9         41.     Superiority. A class action is superior to other available methods for the

10 fair and efficient adjudication of this controversy because the prosecution of individual

11 litigation on behalf of each Class member is impracticable. Even if every member of
12 the Class could afford to pursue individual litigation, the court system could not;

13 multiple trials of the same factual issues would magnify the delay and expense to all

14 parties and the court system. Individualized litigation would also present the potential
15 for varying, inconsistent or contradictory judgments. By contrast, the maintenance of

16 this action as a class action, with respect to some or all of the issues presented herein,

17 presents few management difficulties, conserves the resources of the parties and the

18 court system and protects the rights of each member of the Class. Plaintiffs anticipate

19 no difficulty in the management of this action as a class action. Class wide relief is

20 essential to compel compliance with the TCPA and thus protect consumers’ privacy.

21 The interests of Class members in individually controlling the prosecution of separate

22 claims is small because the statutory damages recoverable in an individual action for

23 violation of the TCPA are likewise relatively small. Management of these claims is

24

25    CLASS ACTION COMPLAINT                    18       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 19 of 22 Page ID #:19



 1 likely to present significantly fewer difficulties than are presented in many class actions

 2 because the text messages at issue are all automated and because Defendants lack any

 3 record reflecting that they obtained the requisite consent from any Class member to be

 4 sent such messages. Class members can be readily located and notified of this class

 5 action by reference to Defendants’ records and, if necessary, the records of Defendant’s

 6 affiliates, agents (including Twilio), or subsidiaries, as well as of cellular telephone

 7 providers.

 8         42.    Additionally, the prosecution of separate actions by individual Class

 9 members would create a risk of multiple adjudications with respect to them that would,

10 as a practical matter, be dispositive of the interests of other members of the Class who

11 are not parties to such adjudications, thereby substantially impairing or impeding the
12 ability of such nonparty Class members to protect their interests. The prosecution of

13 individual actions by Class members could also establish inconsistent results and/or

14 establish incompatible standards of conduct for Defendants.
15                               CLAIM FOR RELIEF
                            VIOLATION OF THE TELEPHONE
16                           CONSUMER PROTECTION ACT
                                   (47 U.S.C. § 227)
17
           43.    Plaintiffs Lucas, Hooper, Tasin, and Smith incorporate by reference the
18
     foregoing paragraphs of this Class Action Complaint as if fully stated herein.
19
           44.    Each of the Plaintiffs and each member of the Class received at least one
20
     text message sent by or on behalf of Defendants during the class period.         All such
21
     messages sent to Plaintiffs and the members of the proposed Class promoted the sale
22
     of Defendants’ goods or services or the commercial availability of goods or services
23
     sold by Defendants; consequently, all such messages constituted “advertising” or
24

25    CLASS ACTION COMPLAINT                   19        Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 20 of 22 Page ID #:20



 1 “telemarketing” material within the meaning of the TCPA and its implementing

 2 regulations. Additionally, all such messages were sent via the same dialing technology,

 3 which qualified as an ATDS within the meaning of the TCPA, as evidenced by the

 4 generic nature of the text messages, the use of dedicated telephone numbers to transmit

 5 each such message, and the capacities, capabilities, and features of the dialing

 6 technology at issue, as alleged above.

 7         45.   None of the Plaintiffs nor any other member of the Class provided

 8 Defendants his or her prior “express written consent” within the meaning of the TCPA
 9 to receive the autodialed text message advertisements at issue in this case.

10         46.   Defendants’ use of an ATDS to transmit the subject text message

11 advertisements to telephone numbers assigned to cellular telephone service, including
12 to Plaintiffs’ cellular telephone numbers and the numbers of all members of the

13 proposed Class, absent the requisite prior “express written consent,” as set forth above,

14 constituted violations of the TCPA by Defendants, including but not limited to
15 violations of 47 U.S.C. § 227(b)(1)(A)(iii).

16         47.   Plaintiffs and all Class members are entitled to, and do seek, an award of

17 $500.00 in statutory damages for each such violation of the TCPA committed by or on

18 behalf of Defendants (or $1,500.00 for any such violations committed willfully or

19 knowingly) pursuant to 47 U.S.C. § 227(b)(3).

20         48.   Plaintiffs, individually and on behalf of the putative Class, seek an award

21 of attorneys’ fees and costs to Plaintiffs’ counsel pursuant to Federal Rule of Civil

22 Procedure 23.

23

24

25    CLASS ACTION COMPLAINT                   20       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 21 of 22 Page ID #:21



 1                                PRAYER FOR RELIEF

 2         WHEREFORE, Plaintiffs Dawaun Lucas, David Dominguez Hooper, Mete

 3 Tasin, and Reejaunte Smith pray for relief and judgment in favor of themselves and the

 4 Class as follows:

 5         A.    Injunctive relief sufficient to ensure Defendants refrain from violating the

 6 TCPA in the future;

 7         B.    Statutory damages of $500.00 for each of the Plaintiffs and each Class

 8 member for each of Defendants’ violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for
 9 each such violation to the extent committed willfully or knowingly);

10         C.    An Order certifying this action to be a proper class action pursuant to

11 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any
12 Subclass(es) the Court deems appropriate, finding that Plaintiffs are proper

13 representatives of the Class, and appointing the attorneys representing Plaintiffs as

14 counsel for the Class; and
15         D.    An award of attorneys’ fees and costs to Plaintiffs’ counsel, payable from

16 any class-wide damages recovered by the Class, pursuant to Federal Rule of Civil

17 Procedure 23.

18                              DEMAND FOR JURY TRIAL

19         On behalf of themselves and all others similarly situated, Plaintiffs demand a

20 trial by jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues

21 so triable.

22

23

24

25    CLASS ACTION COMPLAINT                   21       Civil Case No.: ______________
26
Case 2:20-cv-06059-JAK-AFM Document 1 Filed 07/07/20 Page 22 of 22 Page ID #:22


     Dated: July 7, 2020               HEDIN HALL LLP
 1
                                       By:     /s/ Frank S. Hedin            .
 2                                                 Frank S. Hedin
 3                                     HEDIN HALL LLP
                                       Frank S. Hedin (Bar No. 291289)
 4                                     Four Embarcadero Center, Suite 1400
                                       San Francisco, California 94104
 5                                     Telephone: + 1 (415) 766-3534
                                       Facsimile: + 1 (415) 402-0058
 6                                     Email: fhedin@hedinhall.com
 7                                     BURSOR & FISHER, P.A.
                                       L. Timothy Fisher (SBN 191626)
 8                                     1990 North California Blvd., 940
                                       Walnut Creek, California 94596
 9                                     Telephone: (925) 300-4455
                                       Facsimile: (925) 407-2700
10                                     Email: ltfisher@bursor.com
11                                     Counsel for Plaintiffs and the Putative Class
12

13

14
15

16

17

18

19

20

21

22

23

24

25    CLASS ACTION COMPLAINT              22       Civil Case No.: ______________
26
